 AMERICAN LICORICE CO145American Licorice Company and Noelia Cornejo.Case 32-CA-10332July 27, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn November 8, 1989, Administrative LawJudge Michael D Stevenson issued the attacheddecision The General Counsel filed exceptions anda supporting brief The Respondent filed cross-ex-ceptions and a brief in support of cross-exceptionsand in opposition to the General Counsel's excep-tionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings,' and conclusions only to the extentconsistent with this Decision and OrderNoeha Cornejo, the Charging Party, was em-ployed as a packer by the Respondent from 1983until she resigned on June 30, 1989 She quit be-cause the Respondent's night plant manager, Ken-neth Hamilton, had refused her earlier request totransfer from the day shift to the night shift (alsocalled the swing shift) The General Counsel con-tends that Hamilton denied the requested transferin retaliation for Cornejo's participation in protect-ed concerted activities, and thus violated Section8(a)(3) and (1) of the Act The General Counselalso argues that because the unlawful denial of thetransfer caused Cornejo's resignation, she was con-structively discharged, also in violation of Section8(a)(3) and (1) The judge agreed with the GeneralCounsel that the denial of the transfer was unlaw-ful, but found that Cornejo was not constructivelydischarged For the reasons set forth below, weaffirm the judge's finding that Cornejo was unlaw-fully denied the opportunity to transfer, but we re-' The Respondent has excepted to certain of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are Incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cw1951) We have carefully examined the record and find no basis for re-versing the findingsIn part III, A,1 of his decision the judge inadvertently stated thatNight Plant Manager Kenneth Hamilton could not recall whether he hadraised his voice during a discussion with employee Ana Azucena In fact,when asked if he had raised his voice, Hamilton answered, "Not that Iremember" The judge also, in part III, A,4 of his decision, stated that afaction of employees resented the assignment of a machine operator's jobto employee Linda Stewart The record does not indicate that any such"faction" existed We correct these inconsequential errorsverse his finding that she was not constructivelydischargedCornejo had, at times, worked on the swingshift, most recently from October 1987 until Janu-ary 1988 In November 1987, Cornejo and othernight-shift employees signed a grievance expressingdissatisfaction with several conditions on the job,including allegations that night-shift "floorlady"Maria Padilla was speeding up the productionline 2 Cornejo drafted the grievance because shewas more proficient in English than the other em-ployees Seven of the eight women, and four of thefive men, on the night shift signed the grievanceMercedes Lopez took the grievance to Day-ShiftShop Stewardess Margie Bntton,3 who filed itwith Union Business Agent and Vice PresidentRichard Faletti On December 7, a grievance meet-ing was held It was attended by Hamilton, Padilla,Faletti, Cornejo, and nearly all the other employ-ees who had signed the grievance Cornejo trans-lated, and also participated to a significant extent inthe substance of the discussions 4 All issues wereresolved to the satisfaction of the partiesIn January 1988, Cornejo and other night-shiftemployees were transferred to the day shift 5 Cor-nejo remained on the day shift until February 1989,when she went on maternity leave On April 24,the day before she thought she would be releasedby her doctor to return to work, she called Hamil-ton to request a transfer to the swing shift 6 She in-formed him that she needed to transfer to the nightshift because she could not afford a babysitter forher four children, that her former babysitter hadleft,7 that she was worried about safety problemsin her neighborhood,8 and that she wanted to behome to take care of her children during the day,and to work nights when her husband could behome with the children 9 According to Cornejo's2 Hamilton testified that Padilla Informed him that Cornejo had alsocomplained personally to Padilla about the alleged speedup3 There was no night-shift steward4 Cornejo, Faleto, and Padilla all testified that Cornejo did most of thetalking at the meeting5 There is no contention that this transfer was unlawful•A few days earlier, Cornejo had called the Respondent to request atransfer to the night shift A secretary initially told her that she couldstart to work on the night shift on Apnl 25, but later called Cornejo backto say that she was not wanted on the night shift Cornejo then calledAdolfo Fernandez, the Respondent's plant manager, and explained whyshe had to transfer to the night shift Fernandez called her back and toldher that he had talked to Hamilton, and that Hamilton refused to accepther on the night shift Cornejo thereupon made her call to Hamilton7 Cornejo's sister-In-law had lived with Cornejo's family and takencare of the children until March, when she returned to Mexico3 A child in the neighborhood recently had been kidnapped• Cornejo had explained her need to transfer in similar terms to Fer-nandez299 NLRB No 22 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcredited testimony, Hamilton replied that he didnot want her on the night shift because she was atroublemaker He admitted that he had no com-plaints about her work, but said that 5 years agowhen she was on the swing shift, she had causedproblems, and that 2 years ago she had causedtrouble again Cornejo responded that Hamiltonhad not even been on the swing shift 5 yearsbefore, and that if he was referring to the griev-ance filed in 1987, nearly all the affected employeeshad signed it and she could not understand why hewas picking on her Hamilton then claimed that hehad talked to some of the employees who hadsigned the grievance, and that they told him Cor-nejo had threatened them into signing it Cornejoreplied that she knew that was not true, and hungup Hamilton did not mention that there were noopenings on the night shift 10Cornejo never returned to the night shift In-stead, she used part of her vacation, and thenworked for 2 weeks on the day shift, during whichtime she left her children with her mother-in-law,who was visiting from Mexico 11 Although Cor-nejo had hoped that something could be done toenable her to go back on the swing shift, her hopeswere unrealized As noted, she finally resigned onJune 30The judge found that Cornejo had engaged inprotected concerted activity, that her participationwas known to the Respondent,12 and that her pro-tected activities were a motivating factor in Hamil-ton's decision to deny her request for a transfer Healso rejected as pretextual the Respondent's conten-tion that the only reason Hamilton denied thetransfer was that Cornejo had been a "troublemak-er" in other respects, unrelated to her protected ac-tivities We affirm the judge's findings, but only forthe following reasonsIt is undisputed that the Respondent knew thatCornejo had signed the 1987 grievance and thatshe had taken part in the meeting in which theissues addressed in the grievance were discussedand resolved The Respondent contends, however,that there is no evidence that it knew that Cornejo1° Hamilton admitted having called Cornejo a troublemaker, butdenied having told her that she was a troublemaker because she hadthreatened other employees Into signing the grievance He further ac-knowledged that no one had told him, prior to his telephone conversa-tion with Cornejo, that Cornejo had made such threats" Cornejo testified that her mother-In-law was unwilling to keep thechildren any longer" The judge based his findings in part on an incident in 1984, in whichCornejo and others had signed a petition protesting the layoff of anotheremployee from the night shift Applying the "small plant doctrine," thejudge found that the Respondent knew of Cornejo's involvement Wefind it unnecessary to rely on the judge's analysis or his findings concern-ing the Respondent's knowledge of Cornejo's actions in this respect Ouranalysis is based entirely on the Respondent's actions taken against Cor-nejo as a result of her participation in the 1987 grievancewas involved in the grievance to any greaterdegree than the other night-shift employees, noneof whom were disciplined or otherwise retaliatedagainst for their role in the gnevance It follows,according to the Respondent, that the judge erredin finding that Cornejo was retaliated against forher participation in the grievance, particularly be-cause all the issues addressed were resolved to thesatisfaction of all concerned We find no ment inthat argumentThere is ample evidence in the record that theRespondent knew or believed that Cornejo wasone of the ringleaders, and possibly the principaldriving force, behind the 1987 grievance Accord-ing to Hamilton, Cornejo complained individuallyto Padilla about the alleged speedup of the produc-tion line, and Padilla informed Hamilton aboutCornejo's complaint, which was also one of thefour subjects of the grievance Although Hamiltondenied having known that Cornejo was the authorof the grievance," Padilla testified that everybodyknew that that was the case Cornejo testified that,at the grievance meeting, she not only translatedbut contested both Hamilton's and Padilla's conten-tions concerning the alleged speedup, complainedthat employees were assigned to do more than onejob, and questioned Padilla about why she hadmoved an employee from one position to anotherMoreover, according to the credited testimony,Hamilton indicated to Cornejo that he consideredher a "troublemaker" because he had received re-ports that she had threatened other employees intosigning the grievance 14 Whether or not Cornejoactually made such threats,15 Hamilton's statement" Faletti also testified that he had not known that Cornejo had wnttenthe grievancei4 testified that when he uses the word "troublemaker" hemeans "someone that interrupts the norm with people, that Interrupts thenorm with operations, that creates inefficiencies" Although he explainedthat when he used the term with reference to Cornejo, he meant that shewas argumentative, intimidated other employees, and did not have theCompany's best interests at heart (among other things), he also admittedmuch interrupted the norm" Further insight Into what Hamilton consid-ers "troublemaking" is found in employee Ana Azucena's credited ac-count of a meeting she had with Hamilton a few days before the gnev-ance meeting Hamilton asked Azucena if she had signed the grievance,and she replied that she had He then asked what her complaint was, andshe told him about the speedup of the machines Hamilton became upset,said that "this is my job," and asked her why the employees were caus-ing problems, since in 2 weeks they were going to work on the day shift" The judge did not determine whether Cornejo made the allegedthreats Cornejo denied having made them Padilla testified that one em-ployee, Socorro Rubi, had told her that she had signed the grievance be-cause she was afraid Cornejo would do something to her if she did not,Padilla denied telling Hamilton of this conversation Rubl, called as a re-buttal witness, denied that Cornejo had threatened her, and claimed thatall the employees had signed voluntarily In any event, the Respondentdoes not defend Hamilton s refusal to grant the requested transfer on theground that Cornejo had threatened employees into signing the gnev-ance, Indeed, Hamilton denied knowing anything about the allegedContinued AMERICAN LICORICE CO147establishes that, even if he did not know that shehad written the grievance, he believed that she wasone of its active promoters because she was in-volved in attempting to persuade the swingshiftemployees to sign it 16 On the basis of all the fore-going, then, we reject the Respondent's contentionthat it had no knowledge that Cornejo was in-volved in the 1987 grievance to a greater extentthan most other night-shift employees 17The judge also found that on April 7, 1989, theRespondent had transferred employee I Ramosfrom the day shift to the night shift, and that itsfailure to honor Cornejo's request for a similartransfer constituted disparate treatment of her in re-taliation for her protected activities We do notrely on this finding, because there is no indicationin the record that Ramos was transferred at hisown request and not at the Respondent's initiativeWe nonetheless agree with the judge that the Re-spondent engaged in disparate treatment of Cor-nejo Hamilton admitted that it is the Respondent'spractice to accommodate a day-shift employee's re-quest to transfer to the night shift if there is anopening on the night shift The Respondent's de-parture from that policy in Cornejo's case, in retal-iation for her protected activities, is sufficient evi-dence of its intent to discnmmate against herThe Respondent argues, however, that the judgeerroneously rejected its contention, based on Ham-ilton's testimony, that there were no openings onthe swing shift on April 24, when Cornejo appliedfor a transfer It argues, contrary to the judge, thata list of all employees hired or transferred into thenight shift since March 1, 1989 (G C Exh 6) con-tains no evidence of a vacancy on the night shifton April 24 We find no merit in that argument Tobegin with, even if no night-shift vacancy existedon April 24, the credited testimony indicates thatHamilton did not rely on that fact when he deniedCornejo's request Also, that no vacancies for Apnl24 appear on the list relied on by the Respondentdoes not belie the judge's finding, because that listthreats at the time he made the decision Thus, we need not considerwhether the Respondent properly could have denied Cornejo the transferon that ground Cf NLRB v Burnup & Suns, 379 U S 21 (1964)1• In adopting the judge's finding, we do not mean to suggest that"troublemaker," when used by employers, necessarily means one who en-gages in protected activities See, e g, Guarantee Savings & Loan, 274NLRB 676, 679 (1985) We agree with the judge, however, that the cred-ited testimony establishes that Hamilton used the term in that sense" The Respondent also argues that we should not find Cornejo's pro-tected activities to have been a factor in the denial of the transfer becausethose activities were remote in time (roughly 17 months before the trans-fer was denied) We reject that argument, and note that the actions onthe part of Cornejo that Hamilton claims to have relied on in denying hertransfer were even more remote in time than the 1987 gnevance Seebelow, fn 19 and last par of sec I of this decision Further, as notedabove, the credited testimony shows that Hamilton specifically relied onCornejo's Involvement in the 1987 grievance when he rejected her re-quest to work on the night shiftindicates only the dates of employment actions(e g, hires, transfers, resignations), it does not pur-port to be a list of vacancies or the dates when va-cancies developed Finally, and significantly, thelist does establish that four employees were hiredas packers on the swing shift between May 17 and22, after Cornejo had made her request for a trans-fer and well before she resigned Thus, even ifthere were no vacancies on the night shift on (April24, there clearly were at least four such vacanciesafterwards, any one of which Cornejo could havefilled 18We further affirm the judge's finding that theRespondent's asserted nondiscnmmatory reasonsfor refusing to allow Cornejo to transfer to theswing shift were pretextual In so finding, we note,as the judge did, that Cornejo was never disci-plined for any of the actions the Respondent nowasserts as the basis for the denial of her transfer re-quest 19 Moreover, all Cornejo's actions on whichthe Respondent claims it relied occurred beforeOctober 1987, when she was returned to the nightshift 20 The Respondent thus condoned her actionsnot only by failing to discipline her, but by puttingher on the night shift in 1987 despite her record ofbehavior, which the Respondent claims renderedher unsuitable to return to that shift in 1989 Simi-larly, Hamilton did not reassign Cornejo to a dif-ferent crew, or take any other action against her,even after he was told in 1987 that Cornejo alleg-edly had threatened Padilla, that Padilla allegedlywas frightened of Cornejo, that Cornejo allegedlyhad slashed another employee's tire covers, andthat Cornejo had cursed floorlady Nunes 21 That10 We shall leave to the compliance stage of these proceedings the de-termination of whether vacancies existed on the night shift at any timebetween April 24 and May 1719 In fact, because Cornejo never was disciplined for a threat she alleg-edly made to Padilla in 1983, the judge disbelieved Padilla's testimonythat the threat was made The judge thus found that this action, whichHamilton claimed to have relied on in denying Cornejo's request for atransfer, never happened20 The extent of the Respondent's actual knowledge of Cornejo's ac-tions before 1987 is not clear from the record Hamilton, who becamenight plant manager in 1986 or 1987, testified that he was told about mostof the problems Cornejo allegedly had caused only after she had returnedto the night shift in 1987 The "floorladies" who testified about theirproblems with Cornejo are not statutory supervisors, and evidently didnot inform Hamilton or Fernandez (both admitted supervisors) aboutmost of those problems Both floorladies Maxine Kenney and BeverlyNunes, however, testified that they informed Fernandez immediatelyabout one Incident in 1983 in which Cornejo caused such a disturbanceon the job (including cursing Nunes) that production had to be stoppedso that the floorladies could sort the situation out Hamilton testified thathe learned of this incident in early or mid-1987, apparently before Cor-nejo returned to the night shift in October 19872i testimony, which the Respondent appears to adopt, wasthat it is the Respondent's policy, when confronted with an employeewho has a problem on one crew, to assign the employee to a differentcrew, instead of imposing discipline The judge made no finding concern-ing this matterContinued 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHamilton took not even the minimal action of reas-signing Cornejo in 1987, when to do so apparentlywould not have discommoded her, and yet refusedher request for a transfer in 1989 when to do soalmost inevitably would force her to resign (seepart II, below), further convinces us that the Ham-ilton's asserted reasons for his action were pretex-tual 22IIAlthough he found that the Respondent had un-lawfully denied Cornejo's request to transfer, in re-taliation for her protected activities, the judgefound that she was not constructively dischargedHe reasoned that Cornejo's child care burdens23were essentially personal and not work related, be-cause her working conditions on the day and nightshifts were essentially the same He also found thatneither Hamilton nor anyone else had intended tocause a change m Cornejo's working conditions sodifficult or unpleasant as to force her to resign Hefound, instead, that Hamilton wished only to pre-vent Comejo's return to the night shift, it was im-material to Hamilton whether she worked on theday shift or quit We reverseAs the judge noted, the standards for finding aconstructive discharge areFirst, the burdens imposed upon the employeemust cause, and be intended to cause, a changein his working conditions so difficult or un-pleasant as to force him to resign Second, itmust be shown that those burdens were im-posed because of the employee's union activi-tiesCrystal Princeton Refining Co, 222 NLRB 1068,1069 (1976) The judge erred, however, in findingthat, because conditions were the same on the dayand night shifts, the burdens placed on Cornejo bythe Respondent's refusal to transfer her were essen-tially personal and not work related, and that theytherefore were outside the rule of Crystal PrincetonIt is true that, in nearly every case in which aconstructive discharge is found to have takenplace, the employer has changed the employee'sworking conditions for the worse to such a degreeAs we have noted, Cornejo was transferred to the day shift in January1988 That transfer, however, appears to have been routine, and the Re-spondent does not contend otherwise22 Because the Respondent's proffered nondiscriminatory reasons fordenying Cornejo's transfer have been found to be pretextual•te , theyeither did not exist or were not, in fact, relied on•the Respondent's con-tention that It did not violate Sec 8(a)(3) because It would have taken thesame action even absent her protected activity, Wright Line, 251 NLRB1083 (1980), is devoid of merit Limestone Apparel Corp, 255 NLRB 722(1981), enfd 705 F 2d 799 (6th Cu. 1982)22 The judge credited Cornejo's testimony regarding the cost andavailability of child carethat the employee is forced to resign 24 We do notbelieve, however, that the Crystal Princeton test canbe read so narrowly as to apply only when an em-ployer has changed an employee's working condi-tions 25 In St Joseph's Hospital, 247 NLRB 869,873, 880 (1980), an employee who openly support-ed the union requested a reduction in workinghours because she had enrolled in college The em-ployer denied the request in retaliation for the em-ployee's union activities, and the employee re-signed The Board adopted the judge's finding thatthe employee had been constructively discharged,even though the employer had not changed herworking conditions, but had only refused to granther request for a change in hours that would haveenabled her to accommodate personal, nonwork-re-lated burdens similar to those assumed by CornejoThe same result must be reached here Cornejohad a problem that prevented her from continuingto work on the day shift She informed Hamiltonof the nature of the problem, and told him that sheneeded to transfer to the night shift as a result TheRespondent could have accommodated her request,at least by May 17, but refused to do so for unlaw-ful reasons, even though it reasonably should haveforeseen tilt its decision would force her to quitIn these circumstances, a constructive dischargemay properly be found We see no distinction inprinciple between transferring an employee to aless desirable shift, and refusing to allow her totransfer from a shift on which she can no longerwork to one on which she could (assummg posi-tions on the latter are available which she is able tofill) In either instance, if the employer's action istaken for unlawful reasons and forces the employeeto resign, a constructive discharge has occurredThe judge also erred in finding that Cornejo wasnot constructively discharged because Hamiltondid not specifically intend to cause her to resign,but only wanted to keep her off the night shiftContrary to the judge, the test for intent is not lim-ited to whether the employer specifically intendedto cause the employee to quit, but includes wheth-er, under the circumstances, the employer reason-ably should have foreseen that its action wouldhave that result Keller Mfg Co, 237 NLRB 712,723 (1978) 26 We find that this test has been met in54 See, for example, Manufacturing Services, 295 NLRB 254 (1989) (dis-criminatory transfer to different shift), Bennett Packaging Co, 285 NLRB602 (1987) (change in starting time)25 In any event, by departing from Its usual policy of permitting em-ployees to transfer from one shift to the other when vacancies exist, theRespondent did change Cornejo's working conditions26 This is simply an example of the general principle that one is pre-sumed to Intend the natural and probable consequences of his acts AMERICAN LICORICE CO149this case Cornejo informed Hamilton that sheneeded to transfer to the night shift because shecould not afford a babysitter for her four chil-dren," that her former babysitter had left, that shewas concerned about problems in her neighbor-hood, and that she needed to go on the swing shiftso that she could take care of her children duringthe day Possessed of that information (which heapparently did not dispute) Hamilton reasonablyshould have foreseen that his refusal to grant Cor-nejo's request would force her to resign That hewas, subjectively, indifferent to that result is besidethe pointFor the foregoing reasons, we reverse the judgeand find that the Respondent constructively dis-charged Cornejo, in violation of Section 8(a)(3)and (1) We shall modify the judge's recommendedOrder to provide that she be reinstated, on thenight shift if she still so desires, and that she bemade whole from the date of the discrimination tothe date of her reinstatement, as provided in F WWoolworth Go, 90 NLRB 289 (1950), with interestas provided in New Horizons for the Retarded, 283NLRB 1173 (1987)AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law3"3 By discrimmatonly denying employee NoeliaCornejo a transfer from the day shift to the nightshift beginning April 25, 1989, and by constructive-ly dischargmg her, because of her concerted pro-tected activities, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the Act"ORDERThe National Labor Relations Board orders thatthe Respondent, American Licorice Company,Union City, California, its officers, agents, succes-sors, and assigns, shall take the actions set forth inthe Order as modified1 Substitute the following for paragraph 1(a)"(a) Denying employees transfers to differentshifts, constructively discharging them, or other-wise discriminating against them because of theirunion or other protected concerted activities"2 Substitute the following for paragraph 2(a)"(a) Offer Noelia Cornejo immediate and full re-instatement to her former job or, if that job no27 Although the Respondent makes much of the fact that Cornejo didnot look for another babysitter (other than to ascertain that her neighbor,who was a licensed babysitter, could not care for the Cornejo children),it apparently does not dispute her pnnmpal contention, which was cred-ited by the judge, that she could not afford a sitter in any caselonger exists, to a substantially equivalent position,in either case on the night shift if she so requests,without prejudice to her seniority or any otherrights or privileges previously enjoyed, and makeher whole, with interest, for any loss of earningsand other benefits suffered as a result of the dis-crimination against her in the manner set forth inthe Decision and Order"3 Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly"(b) Remove from its files any reference to Cor-nejo's unlawful discharge, and notify her in writingthat this has been done and that the discharge willnot be used against her in any way"4 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discnmmate against you by deny-ing transfers to different shifts, or constructivelydischarge, you, because of your union or other pro-tected concerted activitiesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Noeha Cornejo immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent posi-tion, in either case on the night shift if she so re-quests, without prejudice to her seniority or anyother rights or privileges previously enjoyed, andWE WILL make her whole for any loss of earningsand other benefits suffered by her as a result of thediscrimination against her, plus interestWE WILL notify Cornejo, in writing, that wehave removed from our files any reference to herdischarge and that the discharge will not be usedagainst her in any wayAMERICAN LICORICE COMPANY,Valerie Hardy-Mahoney,-Esq , for the General CounselSteven Thomas Davenport, Jr. Esq (Finkle, Davenport &Barsamtan), of Walnut Creek, California, for the Re-spondent 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEMICHAEL D STEVENSON, Administrative Law JudgeThis case was tried before me at Oakland, California onAugust 21 and 24, 1989,1 pursuant to a complaint issuedby the Regional Director for the National Labor Rela-tions Board for Region 32 on June 23, and which isbased on a charge filed by Noeha Cornejo, an individual(Cornejo), on May 15 The complaint alleges that Ameri-can Licorice Company (Respondent), has engaged incertain violations of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act (the Act)IssuesWhether Respondent refused to permit its employeeCornejo, to transfer from the day shift to the night shift,because Cornejo circulated an employee petition con-cerning work-related problems and/or because Cornejofiled a grievance, or because Cornejo engaged in otherprotected concerted activitiesIf Respondent refused the transfer for the reasons citedabove, whether such refusal constituted a constructivedischarge or layoffAll parties were given full opportunity to participate,to introduce relevant evidence, to examine and to cross-examine witnesses, to argue orally, and to file briefsBriefs, which have been carefully considered, were filedon behalf of General Counsel and RespondentOn the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTI RESPONDENT'S BUSINESSRespondent admits that it is a California corporationengaged in the manufacture and wholesale distribution oflicorice and licorice candy products and that it is locatedin Union City, California It further admits that dunngthe past year, in the course and conduct of its business, ithas sold and shipped goods or provided services valuedin excess of $50,000 directly to customers located outsidethe State of California Accordingly, it admits, and Ifind, that it is an employer engaged in commerce and is abusiness affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the ActII THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Bakery, Confec-tionery and Tobacco Workers International Union, Local125, AFL-CIO, (the Union), is a labor organizationwithin the meaning of the Act'All dates herein refer to 1989 unless otherwise indicatedIII THE ALLEGED UNFAIR LABOR PRACTICESA The Facts1 BackgroundOn June 30, Charging Party2 Noeha Cornejo resignedher position as a packer with Respondent On the resig-nation form, Cornejo wrote as the reason for her resigna-tionAmerican Licorice Company has denied me avail-able employment on the evening shift because of agrievance which was filed by 12 employees includ-ing me against the swing shift manager and floor-lady concerning work related problems This oc-curred over two years ago [G C Exh 2]To examine the facts and circumstances surrounding thisresignation, I turn to the recordRespondent's production workers have been represent-ed by the Union since 1973 In 1977, the Union struckRespondent for approximately 5 weeks Since that timerelations between Respondent and the Union were char-acterized as good, by Richard Faletti, vice president andbusiness agent for the Union and witness at hearingOver the years vanous collective-bargaining agreementshave been negotiated and during all times material to thiscase, one or more labor agreements have been in forceand effect No collective-bargaining agreement, past orpresent, has contained a provision dealing with the rightof employees to transfer between shifts The bargainingagreement does provide for the resolution of grievancesand one or two union shop stewards have been designat-ed to assist employees in the preparation and filing ofgnevances 3 No shop steward is employed on the nightshift sometimes called the swing shiftIn early March 1983, Cornejo was hired as a packerfor the night shift Currently, the night shift operates be-tween 4 30 p m and 1 a m During Cornejo's tenure withRespondent, she experienced occasional layoffs in the fallmonths of the year which are Respondent's slow timeAfter Cornejo returned from the first such layoff inFebruary 1984, the floorlady with whom she workedhad changed Floorladies were in charge of the nightshift until late 1985 or early 1986 when Kenneth Hamil-ton became night plant manager A lengthy witness athearing, Hamilton is a statutory supervisor who madethe ultimate decision to deny Cornejo's request for trans-fer to the night shift Before arnval at the Union Cityplant, Hamilton had worked about 12 years at a secondRespondent plant in San Francisco Employed there as atechnical manager, meaning supervisor of safety, qualitycontrol, sanitation and hazardous material, Hamilton2 Transcript page numbers skip from p 465 to 486 General Counselshould determine whether the Board may have been Inadvertentlycharged by the Court Reporter for the missing pages, and if so, shouldtake appropnate corrective measures It does not appear that any materialhas been omitted from the transcript3 After December 7, 1987, the date of a gnevance hearing describedbelow, Cornejo applied to the Union for appointment as a union steward,but was turned down AMERICAN LICORICE CO151transferred to the Union City plant night shift after theSan Francisco plant closeds Unlike Hamilton, the floorladies are members of thebargaining unit and are not statutory supervisors Moreakin to lead persons, at least one floorlady continuedworking on the night shift even after Hamilton's arrivalCornejo first worked with floorlady Maxine Kenny,who started with Respondent in 1976 at the San Francis-co plant Kenny testified at the hearing, and in general Ifound her to be a mature and credible witness whoplayed only a tangential role in the events in questions,In any event, Cornejo's first experience in working withKenny was uneventfulWhen Cornejo returned from her first layoff in Febru-ary 1984, floorlady Maria Padilla had replaced KennySince 1977, Padilla had worked for Respondent on theday shift At first all went well and Cornejo and Padillabecame friends Sometime m 1984, acting on orders fromplant manager Adolfo Fernandez, Padilla caused thelayoff of Comejo's friend and coworker on the nightshift named Lidia Garza What happened next is sharplydisputed Padilla testified that on the night Garza waslaid off, about 12 30 a m, Cornejo and a coworkernamed Diaz confronted Padilla Cornejo allegedly beganhitting her fist into the palm of her other hand and stated"Maria, you have to be careful as you're going to payfor this"Cornejo denied the gesture and the remarks, but didadmit to circulating a petition among the bargaining unitmenbers protesting Garza's layoff Several persons, in-cluding Cornejo herself, signed the petition Althoughthe record is not clear what became of this petition, Ifind, contrary to Padilla's testimony, that Padilla wasaware of its circulation As basis for this finding, I notethat between 12 to 15 women worked on the night-shiftpacking line and were involved with the petition Underthe "small plant" doctnne,4 this small group togetherwith the small area in which they, together with Padillaworked, raises an inference that Padilla must have beenaware of the concerted protected activityPadilla testified that she reported Cornejo's remarksand gestures to Fernandez and to Dolores Valle, a seniorfloorlady Fernandez, Valle and Diaz failed to testifyBecause Cornejo was never disciplined for her activities,I do not believe Padilla that Cornejo made the gesturesor remarks attnbuted to herShortly after the Garza matter, someone put sugar inthe gas tank of Padilla's car This was reported to thepolice who investigated the matter No one was ever ac-cused of this cnminal act However, Padilla testified thatan employee named Dolores Loza told Padilla that Lozahad heard Cornejo remarking to a group of female em-ployees in the ladies' room during a break that Cornejosaid she didn't put the sugar in the gas tank, but shecould cut four tires with a knife A short time later an-other employee named Filomena Zamora allegedly toldPadilla that Cornejo had cut the tire covers of an em-ployee named Linda Stewart In disregarding all of this4 Coral Gables Convalescent Home, 234 NLRB 1198 (1978), enfd mem588 F 2d 826 (5th Cif 1979), Clark & Wilkins Industries v NLRB, 887F 2d 308 fn 10 (D C Or 1989)testimony, I note that Loza, Zamora, and Stewart didnot testify Loza is no longer employed by Respondentand Zamora was on vacation at the time of the hearingSo far as the record shows, Respon, an made no attemptto secure the attendance of any of these persons nor tocontinue the matter until Zamora returned from vaca-tionIn January 1985, after returning from a 2-or 3- monthlayoff, Cornejo had accumulated sufficient seniority toopt for a day-shift position where she reported to floor-lady Valle Then in October 1987, at a time when shehad customarily been laid off, Cornejo was transferredback to the night shift where Padilla continued her jobas floorlady Relations between the two women againwent well for awhile However Padilla claimed to over-hear Cornejo say in the ladies' room that she hated towork with Maria Cornejo denied this remark and noneof the employees to whom it was made corroborated Pa-dilla's testimony I credit Comejo's denialIn November 1987, Cornejo drafted m English a griev-ance Apparently prepared in the form of a petition, thegrievance could not be located at the time of hearingHowever, all agree generally on its four-part contentthat Padilla caused the candy line to speed up, that em-ployees were assigned work outside their classification,that male employees were sometimes assigned to the pro-duction line in place of absent females, and that inad-equate numbers of employees were expected to performtoo much work, due to the reluctance of Respondent torecall sufficient employees from layoffWith Cornejo translating the grievance for the mostlySpanish-speaking employees, almost all affected employ-ees signed it It was then presented to the day-shift shopsteward Margie Bnttan, who in turn transmitted the doc-ument to FalettiOn December 7, a formal grievance meeting was heldabout 4 p m in Respondent's lunch area A few minutesbefore the meeting began, Hamilton called into his officea Spanish-speaking employee named Ana Azucena Theonly other person present was Padilla who acted as in-terpreter Hamilton asked Azucena if she had signed thegrievance and she admitted that she had He then askedAzucena what the problem was According to Hamilton,Azucena "clammed up" and refused to answer Hecouldn't recall if he raised his voice while meeting withherAccording to Azucena, she answered Hamilton thatPadilla had speeded up the machines Padilla, denied this,as she was interpreting At one point, Hamilton becameupset and indicated the petition was infringing on his jobAzucena admitted that she couldn't tell if Padilla was in-terpreting correctly I credit her account of the meetingHamilton admitted calling a second petition-signernamed Tony Delgado into his office to ask him the samequestions he asked Azucena Delgado refused to answerquestions until the public grievance hearing and did nottestify in this caseOnce the grievance hearing began, Respondent wasrepresented by Hamilton, Fernandez, Padilla, and ValleAll or most of the concerned employees including Cor-nejo were there Faletti presided over the meeting 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAfter discussion, all matters were resolved to the satis-faction of the participants More specifically, Faletti dis-missed the paragraph relating to the assignment of mento women's jobs on the grounds that all employees hadequal employment opportunity He also explained to thepersons in attendance that during the slow season, it wassometimes necessary to assign additional jobs to employ-ees in lieu of layoffs As to the claimed insufficientnumber of employees, Falett found this dispute relatedto high absenteeism, about which he could do little Fi-nally, although Padilla denied that she was responsiblefor speeding up the line, Fernandez promised to monitorthe speed of the line to ensure that the day shift andnight shift did equal work No further controversy hasarisen over any of these four mattersSubsequently, Cornejo returned to work as did PadillaIn early December, the latter entered the hospital formedical treatment In January 1988, before Padilla re-turned from medical leave, Cornejo was transferred backto the day shift where she worked until February Cor-nejo then went on maternity leave for the birth of herfourth child Cornejo expected to return to work on orabout April 252 Cornejo's attempted transfer back to night shiftAs Cornejo prepared to return to work, her children'sages were 7, 5, 3, and the baby A relative had beenwatching the children but after the birth of the baby therelative was no longer available Cornejo believed thatother child care possibilities were too expensive Accord-ingly, a few weeks before April 25, Cornejo called Re-spondent's office to request a transfer back to the nightshift The reason for this request was to enable Cornejo'shusband who worked days to watch the children at nightwhile Cornejo worked After first being told by a com-pany secretary there would be no problem, a few dayslater Cornejo was told by the same secretary that thetransfer was not possible because "they don't want you"Cornejo next called Fernandez and explained why itwas necessary for her to transfer to the night shift Fer-nandez promised to look into the matter and call herback which he did about an hour later Fernandez saidthat Hamilton would not accept her on the night shiftand suggested that Cornejo call Hamilton directly to ex-plain her situation Cornejo did just thatOn April 24, Cornejo called Hamilton and explainedher babysittmg problem to him She also mentioned shewas concerned about neighborhood safety due to ahighly publicized child kidnapping which had occurrednear her home Hamilton responded by saying he didn'twant her on the night shift because she was a "trouble-maker" The remainder of the conversation is sharplydisputed According to Hamilton, he told Cornejo thatwhile there were no openings on the night shift at thetime, he would consider her for transfer in the future ifshe gave assurances that she wouldn't be a troublemakerTo this, Cornejo allegedly responded, "You will have tocheck with Maria Padilla" When Hamilton persistedthat he wanted assurances from Cornejo, she concludedthe conversation by saying, "You will be hearing fromme"Cornejo's version of the conversation includes Hamil-ton's admission that he had no complaints regarding herwork, but that 5 years ago, Cornejo caused problems andthat 2 years ago, she caused trouble again To this Cor-nejo responded that "5 years ago you weren't on theswing shift and 2 years ago, if you are referring to thegrievance, most of the other women and men signed it aswell" Then Hamilton stated that he had heard that Cor-nejo had threatened some of the women into signing thepetition Cornejo concluded by saying she knew thiswasn't true and then hung up Cornejo denied that Ham-ilton had said no positions were available or that hewould consider Cornejo for a position in the future if shepromised not to be a troublemakerI will resolve this major credibility issue, in the Analy-sis and Conclusions segment of this decision In conclu-sion of this segment, I note that after talking to Hamil-ton, Cornejo took 2 weeks' vacation and then returnedto work for 2 weeks on the day shift before resigningDuring the final 2 weeks of work, Cornejo made tempo-rary arrangements for child care with a relative3 Respondent's transfer policySubject to seasonal variations, Respondent employs ap-proximately 150 employees on the day shift and 70 onthe night shift As noted above, the labor agreement doesnot deal with transfers between the day and night shiftHowever, by looking at Respondent's custom and prac-tice, it is possible to ascertain a policy regarding shifttransfersGenerally, Respondent begins recalling its laid-off em-ployees m the spring of each year, the beginning of itsbusy season Most of these recalled employees are as-signed to the night shift and then by seniority those fromthe night shift who wish to transfer to days for availableopenings are permitted to do so Few, if any, day-shiftemployees are interested in working nights, so it is neces-sary to hire from outside for a vacancy On the otherhand, generally if there is room on the night shift and aday-shift employee desired to transfer, the transfer wouldbe granted (Tr 10)General Counsel offered an exhibit admitted into evi-dence by stipulation of the parties This document con-tained a list of 23 employees designated by a check mark,who have held positions on the night shift since March1 (G C Exh 6) According to this list, most personsplaced on the night shift were new employees and a fewwere rehired apparently from layoff status A singleperson, I Ramos, transferred from the day shift to nightson April 74 Additional Facts Regarding Cornejo's Behaviorat WorkDuring 1983 and 1984, Beverly Nunes was the floor-lady on nights Now a production worker on the dayshift, Nunes was called as a witness by Respondent todescribe her experiences with Cornejo Sometime duringthe time she was floorlady, Nunes awarded a desirablemachine operator job to an employe named Linda Stew-art A faction of employees led by Cornejo, some ofwhom had greater seniority than Stewart, resented the AMERICAN LICORICE CO153s..job assignment This led to an overt dispute apparentlytriggered when an employee named Filomena Zamorareceived conflicting job directions from Nunes, her right-ful supervisor, and from Cornejo, her de facto leaderZamora reacted to this conflict by sitting down on thefloor and crying Cornejo seized the moment to attackNunes verbally, by saying, "You did it now bitch Goback where you belong, and mind your own fuckingbusinessi" At first, Cornejo didn't recall using any ob-scene language toward Nunes, (Tr 118), but concededshe might have (Tr 119) I find that she did speak toNunes as Nunes testified After Nunes called seniorfloorlady Kenny to return to the plant from her home torestore order in the plant, Nunes complained to her thatCornejo had used the "F" word toward herAbout 7 15 p m Kenny held a group meeting with thewomen involved in the dispute Tempers cooled andeventually all returned to work The following day bothNunes and Kenny reported their versions of the incidentto Fernandez including Cornejo's use of profanity Fer-nandez, however, took no actionKenny also testified that Cornejo had a bad attitudebecause she frequently complained about job assign-ments In addition, Cornejo didn't like to help train newemployees and complained about this to Kenny She alsowas impatientAccording to Faletti, Respondent was very lax in dis-ciplining its employees Personality problems, he testi-fied, were normally resolved by transferring the affectedemployee to a different crew It is unnecessary to con-firm or rebut this characterization Instead, I look to cer-tain General Counsel exhibits obtained from Respond-ent's files and records The documents relate to discipli-nary action taken against Respondent employees For ex-ample, Leticia Vega was terminated after several inci-dents of harassing other employees and of using abusiveand obscene language toward them (G C Exhs 4(a)-(m)) Another former employee, George Breffa, behavedand was treated similarly (G C Exhs 5(a)-(m)) Finallyformer employees Lloyd Quartaroh and John Simaowere terminated for bad attitudes and other transgres-sions (0 C Exhs 3(a)-(d)) All of this is important be-cause during the hearing, the parties stipulated that therewas no formal or informal record of any discipline inCornejo's file (Tr 144) I would expand on the stipula-tion to find that during the time employed by Respond-ent, Cornejo was never disciplined for any reason Infact, Hamilton testified that there is no reason why Cor-nejo couldn't be hired by Respondent for the day shift(Fr 351 )B Analysis and Conclusions1 Was Cornejo refused a transfer to the night shiftdue to her concerted protected activities'?I begin with the by now familiar analysis required byWright Line, 251 NLRB 1083 (1980), enfd 662 F 2d 899(1st Cir 1981), cert denied 453 U S 989 (1982), ap-proved in NLRB v Transportation Management Corp,462 U S 393 (1983) Most commonly applied in caseswhere an unlawful discharge is alleged to have occurred,the Wright Line analysis is equally applicable where anunlawful refusal to transfer is alleged to have occurredSee, e g, Raymond Engineering, 286 NLRB 1210 (1987)In order to establish a pnma facie violation of Section8(a)(1) and (3) of the Act, General Counsel must estab-lish that protected conduct was a "motivating factor" inthe employer's decision Once this is established, theburden will shift to the employer to demonstrate that thesame action would have taken place even in the absenceof the protected conduct Wright Line, at 1089With the Wright Line analysis in mind, I turn to therecord to determine first whether Cornejo engaged inprotected concerted activities In 1984, Cornejo orga-nized or participated in activities to protest the termina-tion of a fellow employee Apparently a petition wasprepared, circulated, and signed by Cornejo and otheremployees Protest of a lawful discharge is a protectedactivity 48 Am Jur 2d Labor & Labor Relations Sec943 5More recently, in November 1987, Cornejo againdrafted, participated in, and signed a petition leading to amore formal grievance hearing on December 7, 1987Again I find that Cornejo was engaged in protected con-certed activities In Hawthorne Mazda, 251 NLRB 313,315 (1980), affd mem 659 F 2d 1089 (9th Cir 1981), theBoard stated,Section 7 of the Act guarantees employees theright to engage in concerted activities for the pur-pose of mutual aid or protection employeeswho band together for the purpose of presentinggrievances to their employer are engaged in pro-tected, concerted activities within the meaning ofSection 7 It follows that an individual employee'sattempt to induce fellow workers to join in a peti-tion regarding a common grievance is protected ac-tivity Similarly, an employee engages in protectedactivity when he presents to the employer griev-ances on behalf of other employees [Citations omit-ted]During the course of her concerted activities referredto above and described in the Facts, Cornejo held nooffice with the Union and was never a union stewardAlthough stewards were employed by Respondent, nosteward worked on the night shift In any event, theBoard has held that filing of grievances by employees ina manner which bypasses the Union is nevertheless pro-tected conduct Crown Wrecking Co, 222 NLRB 958, 962(1976)In finding that General Counsel has established aprima facie case showing that Comejo's protected con-certed activities were a motivating factor in Hamilton'srefusal to allow her transfer to the night shift, I note thatRespondent was aware of Cornejo's protected activitiesProof of employer knowledge is shown by the April 24telephone call between Cornejo and Hamilton In thatcall, both participants admit that Namilton referred toCornejo as a "troublemaker" This term is frequently5 See also Meyers Industries, 281 NLRB 882 (1986), affd sub nom Prillv NLRB, 835 F 2d 1481 (D C Or 1987) Compare Daly Park NursingHome, 287 NLRB 710 (1987) 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDused to refer to a person who engages in union or otherprotected concerted activities See Guarantee Savings &Loan, 274 NLRB 676, 679-180 (1985), In United StatesSteel Corp, 279 NLRB 16 fn 2, 19-20 (1986), the Boardaffirmed the 8(a)(1) and (3) violations found by the ad-ministrative law judge based on the respondent's refusalto transfer the discnminatee The Board also noted theuse of the term "troublemaker" in the case and its con-text, as connoting protected activities by the chscrimma-tee 6Returning to the April 24 telephone call, I now creditCornejo's version of the remaining part of the conversa-tion I find no reason to believe that Hamilton told Cor-nejo that she couldn't be transferred because there wereno openings As a basis for my finding, I note that Re-spondent never produced any files or records to provethat no vacancy existed on the night shift at the time inquestion Further, during the hearing, Respondent's at-torney stated,the problem here is not that she was a trouble-maker because of any grievances that she filed, butthat she was a troublemaker in many other areas,and that was why she was not offered the opportuni-ty to go back to the night shift (Tr 116-17) [Em-phasis added ]Still additional reasons exist to credit Cornejo For ex-ample, an employee named Ramos was transferred fromthe day shift to the night shift on April 7, just 2 weeksbefore Cornejo talked to Hamilton No explanation ofthis transfer was offered Accordingly, I find here evi-dence of disparate treatment, in that Respondent appar-ently applied a different standard to an employee it hadidentified as a union "troublemaker" compared to otheremployes who desired to transfer to the night shift SeeFern Terrace Lodge, 297 NLRB 8, 9 (1989)Finally, Cornejo was more credible in her version ofthe telephone call than was HamiltonIn light of this finding, the remarks made by Hamiltonin the April 24 telephone call constitute an admission byRespondent's supervisor and agent that the transfer wasbeing denied due to Cornejo's protected activities in1984 and 1987 See NLRB v Globe Products Corp, 322F 2d 694, 696 (4th Cir 1963) 7I turn briefly to consider the question of Cornejo's dis-ciplinary record with Respondent None exists To theextent that the facts as found would indicate that Cor-nejo could have properly been disciplined, particularlyfor her behavior toward floorlady Nunes, I find that Re-6 Another term frequently used as a code word for a person's protect-ed concerted activities is to have a "bad attitude" Bronco Wine Co, 256NLRB 53, 54 (1981) In Virginia Metalcrafiers, 158 NLRB 958, 962(1966), both "troublemaker" and "bad attitude" were found by the Boardto refer to protected activities In the instant case, Padilla referred toCornejo as having a "bad attitude" (Tr 196, 232, 234) Paddla's poor re-lationship with Cornejo was based in part on the latter's protected activi-ties and Padilla conveyed her reaction to Hamilton who in turn reliedupon this information in refusing to approve Cornejo's request for trans-fer7 Even if I were to credit Hamilton's version of events in part, his re-quest for assurances from Cornejo that she wouldn't cause trouble in thefuture would not be helpful to Respondent's case See John C MandelSecurity Bureau, 202 NLRB 117 (1973) It is clear that Hamilton is reallyasking Cornejo to refrain from protected concerted activitiesspondent did not really view the conduct as warrantingdiscipline, and in effect, Respondent condoned the al-leged misconduct See General Electric Co, 292 NLRB843 (1989), Dow Chemical Go, 152 NLRB 1150, 1151,1162-1163 (1965)Even if Cornejo had been disciplined however, it isdebatable whether said discipline could properly be thebasis for the denial of a transfer to the day shift Thus anemployer may adopt rules to maintain workplace disci-pline Standard-Coosa-Thatcher Carpet Yarn v NLRB,691 F 2d 1133, 1141 (4th Cir 1982) Yet Cornejo's con-duct in protesting the work assignment of a fellow em-ployee was not "offensive, defamatory or opprobrious"Arguably, Cornejo's behavior toward Nunes might becharacterized as "intemperate, inflammatory or insult-ing," which is not sufficient to lose the protection of theAct Continental Pet Technologies, 291 NLRB (1988)Since Respondent condoned Cornejo's behavior bynever disciplining her, the above discussion is academicMore to the point, I find that Respondent's reasons forrefusing to transfer Cornejo to the night shift to be pre-textual rather than dual motivation That is, the reasonsadvanced by the employer for refusal of the transfereither did not exist or were not in fact relied upon, there-by leaving intact the inference of wrongful motive estab-lished by the General Counsel Limestone Apparel Corp,255 NLRB 722 (1981), enfd 705 F 2d 799 (6th Cir1982)In summary, I find that Respondent violated Section8(a)(1) and (3) of the Act by refusing to permit Cornejoto transfer to the night shift for the reasons offered Ray-mond Engineering, supra, Lear Siegler, 277 NLRB 782(1977)2 Was Cornejo constructively discharged by thedenial of the transfer?Having found the violation of the act as charged, ourinquiry is not ended Paragraph 6 of the complaint al-leges that as a result of Respondent denying her transferrequest, Cornejo was forced to quit her job and thus wasunlawfully or constructively terminated I turn to consid-er this issueIn Manufacturing Services, 295 NLRB 254 (1989), anemployee was transferred mvoluntanly from one depart-ment to another After finding that the transfer was un-lawfully motivated, the Board directed its attention tothe question whether the employee's posttransfer resigna-tion was a constructive discharge The administrativelaw judge concluded that the transfer was not convertedto an unlawful constructive discharge, because even as-suming that the working conditions were more difficultafter the transfer, they were not both "difficult and un-pleasant," under EDP Medical Computer Systems, 284NLRB 1232 (1987)In finding that the administrative law judge had erredin his application of the test for determining when anemployee has been constructively discharged, the Boardstated as follows[N]either [EDP Medical] nor its antecedents wereintended to be read as establishing a twofold test for ' AMERICAN LICORICE CO155conditions sufficient to create a constructive dis-charge Thus in Algreco Sportswear Go, 271 NLRB499, 500 (1984), relied on in EDP Medical, theBoard reiterated the test set forth in Crystal Prince-ton Refining Go, 222 NLRB 1068, 1069 (1976First, the burdens imposed upon the employeemust cause, and be intended to cause, a change inworking conditions so difficult or unpleasant asto force him to resign Second, it must be shownthat those burdens were imposed because of theemployee's union activities [Emphasis added ][I]t is necessary to consider all the circumstancescumulatively including what difficulties ensue fromthe transfer and whether the resulting burdens wereintended to and did cause [the employee] to resignI have credited Cornejo9s testimony regarding the bur-dens placed upon her with respect to child care For thefollowing reasons, however, I find that a constructivedischarge did not occur and that Cornejo voluntarily re-signed her positionFirst, Cornejo performed essentially the same workunder the same working conditions on both the day shiftand night shift Accordingly, the burdens placed on herby Respondent's unlawful refusal to transfer were essen-tially personal, were not directly work-related and weretherefore outside the rule of Crystal Princeton RefiningGo,More importantly, I find no intent by Hamilton oranyone else on Respondent's behalf to cause a change inCornejo's working conditions so difficult or unpleasantas to force her to resign In forcing Cornejo to continuethe status quo, Hamilton was motivated only by hisdesire to keep Cornejo away from himself and his crew,because of his belief that she was a "troublemaker"Whether Cornejo continued to work on the day shift asshe did for a period of 2 weeks after returning from ma-ternity leave, or whether she quit was completely imma-terial to Hamilton who desired only not to work withher on the night shift This is the essential difference be-tween the instant case and the case of Bennett Packaging,285 NLRB 602 (1987), cited by General Counsel In Ben-nett, management changed the starting time for an em-ployee's work shift for the specific purpose of forcingher to quit the job due to babysittmg problems I findthat Bennett may be easily distinguished from the instantcase See Avecor, Inc , 296 NLRB 727, 744 (1989)For the above reasons, I will recommend to the Boardthat this segment of the case be dismissed 9CONCLUSIONS OF LAW1 American Licorice Company is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act8 In making this finding, I do not rely on Respondent's resignationform which in boilerplate language recites "The undersigned employeeacknowledges that termination of employment with our company is vol-untary"3 By discnmmatonly denying employee Noelia Cor-nejo a transfer from the day shift to the night shift begin-ning April 25 and ending June 27, because of her con-certed protected activities, Respondent has engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(3) and (1) and Section 2(6) and(7) of the Act4 Other than specifically found herein, Respondenthas engaged in no other unfair labor practicesTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(a)(3)and (1) of the Act, I will recommend that Respondent beordered to cease and desist and to take certain affirma-tive action to effectuate the policies of the Act Specifi-cally because I have found that Respondent unlawfullydenied Noeha Cornejo a transfer from the day shift tothe night shift, I will further recommend that Respond-ent be ordered to make Noeha Cornejo whole for anyloss of eammgs and benefits she suffered as a result ofthe discrimination against her from April 24, 1989, to thedate she voluntarily resigned her position, effective June27, 1989 This ba.ckpay remedy shall be computed in ac-cordance with F W Woolworth Go, 90 NLRB 289(1950), with interest computed in the manner prescribedin New Horizons for the Retarded 9Last, I will recommend that Respondent be ordered tocease and desist from in any like or related manner Inter-fering with, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7 of theActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed' •ORDERThe National Labor Relations Board orders that theRespondent, American Licorice Company, its officers,agents, successors, and assigns, shall1 Cease and desist from(a)Denying employees transfers to the night shift orotherwise discrimmating against them because of theirunion or other protected concerted activities(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) Make Noel's Cornejo whole for any loss of earn-ings and other benefits suffered by her as a result of the9 In accordance with the Board's decision in New Horizons for the Re-tarded, 283 NLRB 1173 (1987), interest on and after January 1, 1987,shall be computed at the "short-term Federal rate" for the underpaymentof taxes as set out in the 1986 amendment to 26 U S C † 6621''' If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdiscnmmation against her, in the manner set forth in theremedy section of this decision(b) Preserve and on request make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(b) Post at its facility in Union City, California, copiesof the attached nctice marked "Appendix " 1 Copies of" If this Order is enforced by a Judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"the notice, on forms provided by the Regional Directorfor Region 32, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent in both English and Spanish 12 immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customanly posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply"Bacardi Corp , 296 NLRB 1220, 1221 fn 2(i989)